Whitfield, C.,
delivered the opinion of the conrt.
The conrt below erred in excluding the testimony of Emile Asher and Frank Quintini as to the conversations, between the appellant and them, respectively, touching the steer whilst being driven into the market. These declarations were made at a time when there was no reason to suppose that they were being manufactured for the purpose of exculpation. They were not self-serving’ declarations, within the true meaning of that principle of the law. They were explanatory of the custody or possession then had by the appellant whilst driving the steers into market. See Wharton’s Criminal Evidence (10th Ed.), vol. 2, sections 691, 692, and Penn v. State, 62 Miss., at the bottom of page 474. This testimony was vital to the defendant’s ease, and under the circumstances under which it was given is entirely free from any suggestion that it was manufactured, in view of any trial to be had, and is entirely competent under the authorities cited.
It was improper, on the examination of the defendant, to ask him if he was known as “Hangman” Johnston, and if he had not hanged forty-three men; but the learned court below promptly sustained an objection to these two questions and excluded them from the jury.
Per Curiam.
The above opinion is adopted as the opinion of the court, and, for the reasons therein indicated, the judgment is reversed and the cause remanded.

Reversed and remanded.